Title: From James Madison to the Senate, 17 January 1816
From: Madison, James
To: Senate


                    
                        
                            January 17th. 1816
                        
                    
                    I nominate, John M. Forbes of Newyork, to be Consul General for Denmark, his consulate to embrace also Meacklenburg and Schwerin, and the Prussian Ports of Stettin and Stralsund.
                    
                        
                            James Madison
                        
                    
                